FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 15, 2021

                                          No. 04-21-00341-CV

                                       IN RE Hector SANCHEZ

                                    Original Mandamus Proceeding1

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 19-2853-CV-A
                           Honorable Jessica Crawford, Judge Presiding


                                              ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On September 2, 2021, relator filed an amended petition for writ of mandamus in this
court. After considering the amended petition, amended brief, and mandamus record, this court
concludes relator did not show he is entitled to the relief sought. Accordingly, the amended
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on September 15, 2021.


                                                           _________________________________
                                                           Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.


                                                           ___________________________________
                                                           MICHAEL A. CRUZ, Clerk of Court


1 This proceeding arises out of Cause No. 19-2853-CV-A, styled In the Matter of the Marriage of Adela Porcallo
and Hector Sanchez, pending in the 2nd 25th Judicial District Court, Guadalupe County, Texas, the Honorable
Jessica R. Crawford presiding.